Prime, J.
This is an appeal from a summary judgment against the Appellants to recover corporate funds allegedly missappropriated by Stephans and wife, and to recover on a surety bond issued by Appellant Standard Accident Insurance Company.
The trial court sustained a Motion for Summary Judgment against the individual Appellants and against the Appellant Standard Accident Insurance Company.
The Appellee has filed a Confession of Errors dated September 17, 1968, admitting that the trial court erred in the following particulars:
*6311. The trial court erred in granting Appellees’ Motion for Summary Judgment against Appellants.
2. The Court erred in granting judgment against Appellant, Standard Accident Insurance Company, on behalf of Appellee, Precision Tool & Engineering Company, Inc.
The record before us confirms Appellants’ assertion and confirms the statements contained in Appellees’ Confession of Errors.
The judgment of the trial court is therefore reversed and this cause is remanded for further proceedings touching upon the matters set out herein.
Judgment reversed.
Carson, C. J., Cooper and Faulconer, JJ., concur.
Note. — Reported in 242 N. E. 2d 34.